Citation Nr: 1450676	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from October 2003 to July 2007.

This case comes before the Board of Veterans' Appeal s (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned a 10 percent evaluation, effective February 26, 2009.

In a June 2010 rating decision, the RO increased the rating for PTSD to 30 percent, effective February 26, 2009, and to 50 percent, effective April 8, 2010.  In a November 2012 rating decision, the RO increased the rating for PTSD to 70 percent, effective April 15, 2010.  In a December 2012 Decision Review Officer Decision, it was determined that the 70 percent rating for PTSD was effective February 26, 2009 (the date of service connection).  Jurisdiction over the appeal currently resides with the RO in Oakland, California.

In December 2013, the Board remanded the claim for further development.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD has not been manifested by symptoms analogous to total occupational and social impairment, and there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection for PTSD has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

The Veteran contends that he is entitled to an initial evaluation in excess of 70 percent for his PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD with depression is rated as 70 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships." A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

On VA examination in May 2009, the Veteran reported that his primary difficulty was finding a job that was not so stressful for him.  He also reported problems with his former friends from elementary school and that he no longer hung around them because he was "different" since returning from Iraq.  He was currently working for an armed security company but stated that the job was stressful for him.  Mental status examination revealed that he was casually dressed, friendly, and displayed a positive affect throughout the interview.  He was alert, and the rate and quality of his speech was within normal limits.  There was no evidence of memory, concentration, or judgment impairment.  There was no evidence of impaired thought processes, nor was there evidence of delusions or hallucinations.   A GAF score of 72 was assigned.  The examiner noted that while the Veteran's PTSD symptoms have likely caused him to get distance from his friends and made him impatient at work, he was still able to maintain meaningful relationships with family and with his fiancé at the present time.  The examiner stated that he was not disabled and exhibited numerous strengths including friendliness, positive outlook, good intellect, and these things would likely protect him to some degree.

Treatment records from the San Jose Vet Center dated from November 2008 to December 2009 did not show that the Veteran demonstrated any impairment in consciousness, psychosis or any significant risk to himself or others.  He generally appeared pleasant, had good eye contact and was anxious.  The Veteran consistently denied any suicidal/homicidal ideation, plans or intent.

In a September 2010 statement, a former service member reported that the Veteran suffered silently and that he thinks that the pain and mental anguish is something that he should keep to himself.        

VA mental health treatment records dated from April 2010 to April 2011 document the Veteran's ongoing treatment for PTSD.  The Veteran reported that he was still living with his girlfriend and that he continued working as an armed truck driver.    Overall, the records show that the Veteran experienced recurrent combat nightmares, intrusive thoughts/flashbacks and avoidant/numbing/hyperarousal symptoms of PTSD.  Mental status examinations revealed that the Veteran was casually attired and fairly groomed.  He was alert, cooperative, agreeable and had adequate eye contact.  No abnormal psychomotor activity was seen.  His sensorium was clear.  He reported having problems with concentration and short-term memory.  He reported sleeping well since taking medication.  He denied visual hallucinations and delusions but he did state that he heard his name being called.  There was no evidence of a formal thought disorder.  His depression was described as moderate with high anxiety, anger dyscontrol and road rage.  His mood was mildly dysphoric.  Suicidal/homicidal ideation was denied.  GAF scores ranging from 43 to 50 were assigned.  

Letters were received in February 2009 and February 2011 from a physician and counselor at the Vet Center.  Overall, the letters indicated that the Veteran tried to avoid trauma-related people, places and activities and that he suffered from intrusive war-zone thoughts and memories.  It was reported that the Veteran suffered from emotional and physiological distress, severe hyper-startle response and hypervigilance.  It was stated that the Veteran experienced an increase in his PTSD symptoms since beginning therapy.  He continuously checked the perimeter around him and has become physically violent when startled.  The nature of his checking behaviors was described as obsessional and compulsive and interfered with routine activities.  He had severe sleep disturbance with war zone related nightmares.  The Veteran was described as easily angered and was especially reactive to and suspicious of persons of Muslim descent.  It was stated that the Veteran was unable to work, unable to function in school, unable to function in home life and that his relationship with his fiancé had been terminated because she could not tolerate his inappropriate behavior.  He was attending college but reported problems with memory, concentration and ability to focus.  GAF scores of 50 and 40, respectively, were assigned.     
 
On VA examination in July 2011, the Veteran reported that he was severely depressed, anxious and constantly bothered by intrusive memories of events in Iraq.  He felt that he cheated death and abandoned his Army buddies.  He felt guilty about friends that were killed.  He had no motivation and found it difficult to function every day.  He stated that he was constantly anxious, angry and edgy.  He experienced road rage from small incidents.  He was constantly on alert and checking for danger.  He felt that his symptoms had gotten worse in the past year.  He last worked in 2010 as an armed guard but was now attending college.

On mental status examination, he was observed to be dressed neatly and his personal hygiene was good.  He was cooperative but sat with his back to the wall and maintained a downcast eye contact.  He appeared unapproachable.  His psychomotor activity was normal.  He was fully oriented and his concentration was good.  His speech had a normal rate and volume and his thought process was linear and goal directed.  The content of his thought revealed guilt and despair.  There was no indication of hallucinations, delusions or psychotic process.  His mood was dysphoric and angry.  His affect was tense with frowning evident.  His exhibited moderate anxiety and obsessive and ritualistic checking behaviors.  He denied suicidal or homicidal ideation.  He reported deficits in short-term memory that were assessed to be moderate and likely to interfere with employment or social functioning.  There was no thought impairment evident.  He reported no problems with activities of daily living.  He reported markedly diminished interest and participation in significant activities.  He reported feelings of detachment or estrangement from others and restricted range of affect that was affecting his current relationship.  He reported that the above symptoms have been continuous over the past year and have caused him clinically significant distress and impairment in social and occupational functioning.  A GAF score of 40 was assigned.  The examiner opined that the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment.  The examiner felt that the Veteran was not able to function in a regular work setting or in usual social relationships.       

On VA examination in May 2014, the Veteran reported that had only has two friends from high school.  He last worked in 2010 for a security company.  The following symptoms were noted:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, and suicidal ideation (although the examiner noted that the suicidal ideation was passive and there was no current danger or past attempts).  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.   

The Board finds that entitlement to a 100 percent schedular evaluation for PTSD has not been demonstrated by the evidence.  The Veteran does not have symptomatology that is productive of both total occupational and social impairment. He has consistently displayed symptoms such as sleep disturbances, nightmares, intrusive thoughts, irritability, rage, hypervigilance, anxiety and feelings of detachment.   However, he has never had symptoms such as gross impairment in thought processes or communication, delusions or hallucinations, or grossly inappropriate behavior.  While the May 2014 VA examiner noted that the Veteran had suicidal ideation, this was passive and there was no current danger or past attempts.  The Veteran has always been able to perform activities of daily living.   He is oriented, and has only demonstrated episodes of mild memory impairment. 

The Board acknowledges that entitlement to a total disability rating for compensation based on individual unemployability was granted effective August 7, 2010 (the record shows that the Veteran was employed until August 6, 2010).  Therefore, the Board need not address the Veteran's employability any further.  While the evidence shows that the Veteran is socially impaired, on the most recent examination report in 2014, he indicated that he still maintained friendships with two high school friends.  These findings do not equate to total social impairment.  Moreover, the GAF scores that have been demonstrated during this period range from 40 to 72, none of which equate to total social impairment. Therefore, the criteria for a 100 percent evaluation have not been met.

In light of the evidence discussed above, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 70 percent rating throughout the appeal period.

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate the Veteran's PTSD reasonably describe his disability level and symptomatology, and he has not argued to the contrary.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by depression, anxiety, avoidance of crowds, nightmares, sleep disturbance, intrusive memories, hypervigilance, anger outbursts and social isolation.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 50 percent is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating greater than 70 percent for service-connected PTSD is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


